EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ayan Roy-Chowdhury on 8/8/2022.

The application has been amended as follows: 
1-18.	(Canceled) 

19.	(Currently Amended) A device in a wireless communications system, the device comprising:
a Mobile Termination circuit (MT) to provide modem functionality for communications with other devices; and
a Terminal Equipment circuit (TE) to provide application and user interface functionality, the TE connected to the MT using a Terminal Adaptor (TA) that provides an interface for exchange of attention (AT) commands and AT command responses between the TE and the MT, wherein the TE is configured to perform operations comprising:
receiving, from the MT, a first AT command for an incoming multimedia call from a second device acting as an endpoint for the multimedia call to be established with the TE, the first AT command  specifying a plurality of proposed to be used for the incoming multimedia call; and
in response to receiving the first AT command, sending a second AT command to the MT to accept the incoming multimedia call, the second AT command including instructions to (i) reject at least one type of media of the plurality of and (ii) accept at least one other type of media of the plurality of types of media specified by the first AT command to be used for the incoming multimedia call.

20.	(Cancelled) 

21.	(Previously Presented) The device of claim 19, wherein the second AT command causes the MT to trigger a Session Initiation Protocol (SIP) media negotiation with the second device to accept, reject, or modify the one or more types of media to be used for the incoming multimedia call.

22.	(Previously Presented) The device of claim 19, wherein the TE is configured to perform operations further comprising:
sending an initial AT command to the MT, the initial AT command requesting information about supported uniform resource identifier (URI) types supported by the MT; and
receiving an AT command response from the MT in response to the initial AT command, the AT command response including a list of URI types supported by the MT.

23.	(Previously Presented) The device of claim 22, wherein the AT command response includes a parameter for each supported URI type.

24.	(Currently Amended) The device of claim 22, wherein the TE is configured to perform operations further comprising:
upon receiving the AT command response from the MT, sending a third AT command to the MT, the third AT command indicating (i) a default media type to be used for communication sessions, and (ii) whether the default media type is to be encoded and decoded outside of the MT or inside of the MT.

25.	(Currently Amended) The device of claim 24, wherein the TE is configured to perform operations comprising: 
encoding and decoding media obtained during a communication session when the media is of the default media type and when the third AT command indicates that the default media type is to be encoded and decoded outside of the MT.

26.	(Currently Amended) The device of claim 24, wherein the MT is configured to perform operations comprising: 
encoding and decoding media obtained during a communication session when the media is of the default media type and when the third AT command indicates that the default media type is to be encoded and decoded inside of the MT.

27.	(Previously Presented) The device of claim 19, wherein the device includes a mobile radio communication device, 
wherein the incoming multimedia call is one of a voice call, or a video call, and
wherein the one or more types of media include at least one of a voice media type or a video media type.

28.	(Currently Amended) A method comprising:
receiving, by a Terminal Equipment circuit (TE) of a network device from a Mobile Termination circuit (MT) of the network device, a first attention (AT) command for an incoming multimedia call from a second device acting as an endpoint for the multimedia call to be established with the TE, the first AT command specifying a plurality of proposed to be used for the incoming multimedia call,
wherein the TE provides application and user interface functionality to the network device and the MT provides modem functionality for communications with other devices including the second device in a wireless communications system, and
wherein the TE is connected to the MT using a Terminal Adaptor (TA) of the network device that provides an interface for exchange of AT commands and AT command responses between the TE and the MT; and
in response to receiving the first AT command, sending, by the TE, a second AT command to the MT to accept the incoming multimedia call, the second AT command including instructions to (i) reject at least one type of media of the plurality of and (ii) accept at least one other type of media of the plurality of types of media specified by the first AT command to be used for the incoming multimedia call. 

29.	(Cancelled)

30.	(Previously Presented) The method of claim 28, wherein the second AT command causes the MT to trigger a Session Initiation Protocol (SIP) media negotiation with the second device to accept, reject, or modify the one or more types of media to be used for the incoming multimedia call.

31.	(Previously Presented) The method of claim 28, further comprising:
sending, by the TE, an initial AT command to the MT, the initial AT command requesting information about supported uniform resource identifier (URI) types supported by the MT; and
receiving, by the TE, an AT command response from the MT in response to the initial AT command, the AT command response including a list of URI types supported by the MT.

32.	(Previously Presented) The method of claim 31, wherein the AT command response includes a parameter for each supported URI type.

33.	(Currently Amended) The method of claim 31, further comprising:
upon receiving the AT command response from the MT, sending, by the TE, a third AT command to the MT, the third AT command indicating (i) a default media type to be used for communication sessions, and (ii) whether the default media type is to be encoded and decoded outside of the MT or inside of the MT.

34.	(Currently Amended) The method of claim 33, further comprising: 
encoding and decoding, by the TE, media obtained during a communication session when the media is of the default media type and when the third AT command indicates that the default media type is to be encoded and decoded outside of the MT.

35.	(Currently Amended) The method of claim 33, further comprising: 
encoding and decoding, by the MT, media obtained during a communication session when the media is of the default media type and when the third AT command indicates that the default media type is to be encoded and decoded inside of the MT.

36.	(Previously Presented) The method of claim 28, wherein the network device includes a mobile radio communication device, 
wherein the incoming multimedia call is one of a voice call, or a video call, and
wherein the one or more types of media include at least one of a voice media type or a video media type. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 19 and 28, the instant claims specify that the first AT command, received by a TE of a network device (first endpoint) is for an incoming multimedia call from a second (second endpoint) device.  The command specifies a plurality of types of media proposed to be used in the call, where the response to the first AT command accepts the call, and includes instructions to reject at least one of the plurality of types and accepts at least one other of the plurality of types of media to be used for the call.  As in the Office Action mailed 5/9/2022, the RING command can be accepted or rejected, but there is no disclosure of a single responding AT command to accept the call while rejecting at least one type of media and accepting at least one other type of media proposed in an initial AT command.  Further, no other prior art of record fairly teaches or suggests modifying the specific AT commands of 3GPP to provide the functionality of the instant claims, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444